Citation Nr: 1746183	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-17 029		DATE
		

THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated initially as 50 percent disabling, and as 70 percent disabling from December 6, 2016.


ORDER

For the period of appeal prior to November 26, 2012, a rating in excess of 50 percent for PTSD is denied.

For the period of appeal from November 26, 2012, to December 6, 2016, a rating of 70 percent for PTSD is granted.

For the period of appeal from December 6, 2016, a rating in excess of 70 percent for PTSD is denied.


FINDINGS OF FACT

1.  For the period of appeal prior to November 26, 2012, the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with reduced reliability and productivity.

2.  For the period of appeal from November 26, 2012, to December 6, 2016, the evidence is in relative equipoise on the issue of whether the Veteran's PTSD is productive of a disability picture that more nearly approximated that of occupational and a social impairment with deficiencies in most areas.

3.  For the period of appeal from December 6, 2016, the Veteran's PTSD is not productive of a disability picture that more nearly approximates total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to November 26, 2012, the criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  For the period of appeal from November 26, 2012, to December 6, 2016, the criteria for the assignment of a disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  For the period of appeal from December 6, 2016, the criteria for the assignment of a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty for over five years, including verified periods from January to May 1989 and from October 2006 to June 2008.  He had service in Afghanistan and his decorations include a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD, assigning a 50 percent rating effective June 26, 2008.  

In May 2016, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

In November 2016, the Board remanded the issue for further development, including obtaining a VA medical opinion and updated VA treatment records.  Treatment records have since been associated with the claims file and a VA examination and medical opinion were obtained in December 2016.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2017, before the case was returned to the Board, the RO increased the rating for PTSD to 70 percent effective December 6, 2016.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Finally, the Board notes that the Veteran also appealed issues of service connection for stomach problems and entitlement to a TDIU.  The Board granted entitlement to a TDIU the November 2016 decision, and the RO granted service connection for ulcerative colitis in the January 2017 rating decision.  As these appeals were granted in full, the issues are no longer in appellate status or before the Board.

Increased rating for PTSD

The Veteran contends that his PTSD is worse than it is rated.  He indicates that he has flashbacks that caused him to be unable to do his job as a truck driver.  His symptoms also include impaired memory, inability to develop relationships with women, anger issues with roommates and family members, frequent nightmares, and occasional thoughts of suicide.  See the January 2010 notice of disagreement; June 2011 VA Form 9.

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in October 2015.  Therefore, the new version of the Schedule for Rating Disabilities is for application in the instant appeal.

Prior to November 26, 2012

For the appeal period prior to November 26, 2012, the Veteran's PTSD more closely approximated the criteria for a 50 percent rating, and did not more closely approximate the schedular criteria for a rating in excess of 50 percent under Diagnostic Code 9411.  

VA treatment records indicate that in a June 2009 mental health intake assessment, the Veteran reported that he had low interest in things he once found pleasure in, isolated and got irritated easily, and had nightmares about trauma 3-4 times per week due to incidents that occurred in Afghanistan.  He denied having suicidal or homicidal ideations.  He was noted to look neat and clean, with appropriate mood and affect, and was alert and oriented.  After a mental health medication management appointment the same day, he was diagnosed with PTSD and prescribed citalopram.  

In an August 2009 VA PTSD examination, the Veteran reported symptoms of difficulty maintaining sleep (getting 3-6 hours per night), nightmares 3-4 times per week, daily intrusive thoughts, flashbacks 3-5 times per month, hypervigilance, exaggerated startle response, difficulty with loud noises, difficulty being in crowds, anger, irritability, feeling jumpy and on edge, decreased socialization and difficulty trusting others, decreased interest in activities, and problems with memory.  He indicated that his symptoms were not alleviated by citalopram, and that he had not been receiving counseling or group therapy.  The Veteran was divorced, lived with a roommate who was a close friend, and had two teenage children who lived primarily with their mother but who visited him in the summers.  The examining psychologist indicated that the Veteran was alert and oriented, his thought process was linear, affect was blunted, and insight was demonstrated.  The Veteran had some difficulty with attention, but his immediate, recent, and remote memory were intact.  He denied auditory and visual hallucinations, and denied any current suicidal or homicidal ideations.  The examiner diagnosed PTSD with a GAF scare of 56.  The examiner opined that the Veteran demonstrated moderate impairment in functioning due to symptoms of PTSD, with moderate impairment in social functioning and moderate impairment in occupational functioning.  He was competent to manage his own funds.  

In January 2010, the Veteran stated in an appointment with a VA social worker that his flashbacks were interfering with his job as a truck driver.  In May 2010, the Veteran was seen by VA mental health medication management for the second time since June 2009.  He reported primary symptoms of irritability, impatience, moodiness, isolation, anhedonia, jumpiness, startle, and anxiety.  He indicated he had lost his job a few days prior due to back pain.  He was prescribed Prozac (fluoxetine) and trazodone, and was referred to an anger group and individual counseling.  The Veteran had his first appointment for therapy with a VA social worker in June 2010.  He reported living with a longtime friend who was very supporting.  His symptoms included poor sleep with nightmares, flashbacks, anger, and loss of memory.  In an appointment two weeks later, he was noted to be in school and was taking an online class.  In August 2010, he was switched from trazodone to mirtazapine for sleep.  In an October 2010 medication management appointment, the Veteran indicated that he was getting much better sleep since being prescribed Remeron (mirtazapine).

In a January 2011 medication management appointment, the Veteran reported that he was living with his best friend and his teenage daughter.  He was taking college classes, majoring in psychology.  His medication was switched from Prozac to sertraline, and Remeron was continued.  

The Veteran had a second VA PTSD examination in March 2011, conducted by the same examiner as the August 2009 examination.  He reported that he had quit his job as a truck driver in 2010 due to medical problems, flashbacks, and road rage, and he had since begun taking college classes but was not enrolled in any classes at the time of the examination.  He asserted that he was sleeping better and feeling better in that regard, but that he had not seen any difference in his symptoms of depression, irritability, or re-experiencing.  On medication, he slept approximately six hours per night, with nightmares 4-5 times per week and night sweats 2-3 times per week.  Other symptoms included hypervigilance, exaggerated startle response to loud noise, avoiding crowds, three significant flashbacks, anger, irritability, road rage, anxiety, at least one panic attack during a National Guard training exercise, a depressed mood, and short-term memory impairment.  Upon examination, the Veteran was alert and oriented, thought process was linear, affect was mildly blunted, history was fair, insight was fair, speech was slow but generally fluent and free of paraphasia, attention was intact, and memory was mildly impaired.  He denied having current suicidal or homicidal thoughts.  His GAF score was assessed as 54.  The examiner opined that the Veteran demonstrated moderate impairment in functioning due to symptoms of PTSD, with moderate impairment in social and occupational functioning.  He was competent to manage his own funds.  

In April 2011, the Veteran reported in an individual therapy session that he had a couple of bad flashbacks since Christmas.  He also reported that his memory loss was increasing.  The social worker discussed with the Veteran decreasing his use of alcohol, given the nature of the flashbacks and "blackout" quality.  In a May 2011 medication management appointment, the Veteran was still living with a roommate, his best friend, and his daughter.  He had not been taking classes and was in the process of moving.  He indicated that he had thoughts of suicide, but was not currently having those type of thoughts.  

The Board finds that for this period of appeal, the Veteran's symptoms more nearly approximated that of occupational and a social impairment with reduced reliability and productivity, which warrants a 50 percent rating under Diagnostic Code 9411.  The Veteran's symptoms did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a higher 70 percent evaluation.

Although the Veteran reported symptoms including impaired sleep with nightmares, flashbacks, anhedonia, anger and irritability, and impaired short-term memory, those symptoms were not of such frequency and severity to result in occupational and a social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Rather, the Veteran stated that although he had thoughts of suicide in the past, he consistently denied having current thoughts of suicide.  He had a roommate who was a close friend and relationships with his two children.  The Veteran was also able to perform self-care activities such as dressing and bathing, he was capable of managing his financial affairs, and had begun taking college courses.  

Furthermore, the symptoms the Veteran had during this period were so frequent and disabling to result in deficiencies in most areas.  Specifically, although the Veteran indicated that he had trouble maintaining effective social and occupational relationship, he also indicated that he was living with a roommate who was his close friend and provided support, and he had relationships with his two teenage children.  Significantly, the August 2009 and March 2011 VA examiner indicated that the Veteran demonstrated moderate impairment in functioning due to symptoms of PTSD, with moderate impairment in social and occupational functioning.  In addition, the Veteran's GAF score was assessed as 56 in the August 2009 examination and as 54 in the March 2011 examination.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period of appeal.

From November 26, 2012

For the appeal period from November 26, 2012, the PTSD more closely approximates the criteria for a 70 percent rating, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent under Diagnostic Code 9411.  

On November 26, 2012, the Veteran had a third VA PTSD examination.  He reported that the sertraline and Remeron were somewhat helpful in managing his symptoms, which included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  He also reported that he was not currently being treated for his PTSD because he "just stopped going" to appointments.  The examiner indicated that the Veteran's GAF score was 50, and that the PTSD caused occupational and social impairment with reduced reliability and productivity.

In September 2014, the Veteran was seen for a mental health diagnostic study, which suggested a diagnosis of PTSD.  The treatment record indicates that the Veteran had not been engaged in any treatment, but was interested in attending orientation for a PTSD group.  He was also seen for an individual counseling session in September 2014.  He reported that he lived alone but his best friend lived nearby.  

The Veteran was afforded a fourth VA PTSD examination in October 2014.  He reported that he lived alone and talked to his adult children "from time to time."  His symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  Upon examination, the Veteran was adequately dressed and groomed, speech was slow but coherent and goal-directed, he was alert and oriented, and thought process was linear and devoid of delusional content.  The Veteran was capable of managing his financial affairs.  The examiner indicated that the Veteran had not worked in the past four years, and had concentration and focusing problems that would interfere with sedentary and physical activities.  He also had irritability and difficulty relating to others, which would also impact his ability to work in an environment with others.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

In June 2015, the Veteran had a telephone call with a VA social worker to reestablish mental health services.  He reported having flashbacks, increased anger, constantly looking over his shoulder, feeling down, isolating himself, racing thoughts, yelling at friends, increased irritability, trouble falling and staying asleep, suicidal ideation in the past, and short-term memory trouble.  He denied having current suicidal or homicidal ideation.  The next day, the Veteran was seen for a behavioral health initial appointment.  He reported that he sought help because his friends were worried about his behavior.  He was deemed to be a low suicide risk and was referred to a PTSD Clinic Team (PCT).  A treatment noted dated in July 2015 indicates that the Veteran was a no-show for a PCT appointment.  

In May 2016, the Veteran testified in a Board hearing that he had not been able to have a lasting relationship since returning from Afghanistan, and that he obsessed over things needing to be a certain way.  Before Afghanistan, he was a "slob," but since returning, everything has to be in place.  He stated that he thought about suicide a couple of times but never followed through with it, and that his friends and family were a support system for him.  The Veteran stated that he sometimes forgot his grandchildren's names and birthdates, and that could be due to Afghanistan or his age.  He also had the "1,000 yard stare" and flashbacks, which were worse when he first returned from Afghanistan, but still continued to occur at time.  

The Veteran had a VA PTSD examination on December 6, 2016.  He was living with roommates, at least one of whom was a recent addition.  He reported that he had friends over "from time to time," and that he relied on his friends for support with his symptoms.  The Veteran stated that the last time he had received mental health treatment was in 2015.  The examiner noted that the Veteran was adequately dressed and poorly groomed.  He continued to experience nightmares, poor sleep, poor concentration, panic attacks, and hypervigilance, and had limited significant relationships.  His symptoms also included depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and obsessional rituals with interfere with routine activities.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  

In sum, the Board finds that the weight of the evidence shows that for this period of appeal, the Veteran's symptoms more nearly approximated that of occupational and social impairment with deficiencies in most areas, which warrants a 70 percent rating under Diagnostic Code 9411.  Significantly, the Board notes that the Veteran's GAF score in the November 2012 VA examination was assessed as 50, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Prior to the November 2012 VA examination, the Veteran's GAF score was assessed as indicative of only moderate symptoms.  The Board also notes that the Veteran reported in the Board hearing that he had suicidal ideation and obsessed about things being in their places, and was found to have suicidal ideation and obsessive rituals in the December 2016 VA examination.  As such, a higher 70 percent rating is warranted for the period of appeal from November 26, 2012.

However, for this period of the appeal, the Veteran's symptoms were not of such frequency and severity to result in total occupational and a social impairment to warrant a 100 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Although the Veteran was noted to have suicidal ideation and obsessive rituals in the May 2016 Board hearing and December 2016 VA examination, those symptoms they were not of such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Significantly, the Board hearing and 2016 examination report are the only reports of current suicidal ideation.  The criteria for a higher 100 percent schedular rating is total occupational and social impairment and contemplates a persistent danger of hurting self or others.  Suicidal ideation is contemplated by 70 percent evaluation.  The Board carefully considered the finding of suicidal, but notes that he did not have a history of suicidal plans or attempts, beyond an incident that occurred when he was a young adult.  In addition, he noted that he had friends and family on whom he relied for support for his PTSD symptoms.  

In addition, as discussed above, the sole GAF score assigned during this period of appeal was 50, which indicates serious symptoms, but is not indicative of any impairment in reality testing or communications.  A GAF score between 31 and 40 would reflect some impairment in reality testing or communications, or major impairment in several areas.  The evidence has also never reflected the Veteran was assigned a GAF in the 20s reflecting serious impairment in communication or judgment or an inability to function in almost all areas, nor a GAF in the teens reflecting some danger of hurting self or others or occasionally failing to maintain minimal personal hygiene or gross impairment in communication.  Moreover, the evidence of record also shows that the November 2012, October 2014, and December 2016 VA examiners all assessed the Veteran as having symptoms that caused occupational and social impairment with reduced reliability and productivity (warranting only a 50 percent rating).  

There is no doubt the Veteran had serious symptoms during this period.  The Board is particularly cognizant of his symptoms of flashbacks, impaired sleep including nightmares, anger and irritability, and short-term memory impairment.  Indeed, the fact he is rated at 70 percent reflects his symptoms are quite severe.  The higher total schedular rating, however, contemplates symptoms that are so severe they cause total occupational and social impairment.  While the Veteran has serious symptoms, the Board finds that these have not been of such a level to be akin to total occupational and social impairment.  While the Veteran clearly has occupational and social impairment, the fact that he is able to retain relationships with his roommate and best friend, as well as his children, reflects he does not have total impairment.  While he has several symptoms from his PTSD that impact his functioning, none of them are like or similar to the type, degree, or effects suggested by those listed in the criteria for total occupational and social impairment.  The Board finds it significant that the symptoms suggested in such a rating reflect extremely impaired functioning by noting the symptoms are "persistent" "grossly inappropriate" and the criteria even cites symptoms such as inability to perform minimal hygiene and memory loss for one's own name.  While the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The use of the word total reflects the symptoms should be of such frequency or severity to entirely impair one's ability to work or have social interactions.  The Veteran has significant symptoms; however, they have not been shown to be akin to such a level of severity.  As discussed above, he retains at least some social and family relationships.  While he has trouble with memory has never been noted to forget his own name or names of close relatives, nor has he shown symptoms indicative of disorientation to time and place.  In fact, examiners and his treating physician have consistently found that he was oriented to time and place.  Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period of appeal.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


